Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        06-AUG-2020
                                                        01:41 PM

                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       DWIGHT J. VICENTE,
            Petitioner/Claimant-Appellant/Appellant,

                                vs.

                 HILO MEDICAL INVESTORS, LTD.,
             Respondent/Employer-Appellee/Appellee,

                                and

      AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
         Respondent/Insurance Carrier-Appellee/Appellee,

                                and

                   JOHN MULLEN & COMPANY, INC.,
        Respondent/Insurance Adjuster-Appellee/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. AB 2015-259(H)(S);
                       DCD NO. 1-87-00882)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
and Circuit Judge Castagnetti, in place of Pollack, J., recused)

          Petitioner Dwight J. Vicente’s application for writ of
certiorari, filed on June 25, 2020, is hereby rejected.
          DATED:   Honolulu, Hawai#i, August 6, 2020.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Jeannette H. Castagnetti